Duckworth, Chief Justice.
It appearing from the evidence submitted that the husband’s reported income had been varying from $30,000' to $18,000 per year over a period of the last five years, although he had other funds available to him and was the owner of considerable interests in family corporations, and it was shown that the expenses of maintaining his family had been approximately $1,500 per month over a considerable period of time, the court did not err in making a temporary award of alimony totaling $1,200 per month for the wife and children, exclusive use of the home and maintenance of the status quo in regard to insurance as well as *813$500 for attorney fees. The award, under the evidence submitted, can not be said to be excessive or unreasonable.
Argued November, 15, 1967 —
Decided November 22, 1967.
Hoke Smith, for appellant.
Jack P. Turner, for appellee.

Judgment affirmed.


All the Justices concur.